953 F.2d 639
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Ernest Demas BOONE, a/k/a Drill Sergeant, Defendant-Appellant.
No. 91-5658.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 19, 1991.Decided Jan. 14, 1992.

Appeal from the United States District Court for the Eastern District of Virginia, at Newport News, No. CR-91-18-NN, Rebecca B. Smith, District Judge.
Stephen K. Smith, Hampton, Va., for appellant.
Richard Cullen, United States Attorney, Robert B. Wilson, V, Special Assistant United States Attorney, Robert E. Bradenham, II, Assistant United States Attorney, Norfolk, Va., for appellee.
E.D.Va.
AFFIRMED.
Before PHILLIPS, SPROUSE and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
After a trial by jury, Ernest Demas Boone appeals from his six convictions of distribution of cocaine and one conviction of possession with intent to distribute cocaine in violation of 21 U.S.C. § 841 (1988).   He alleges that the evidence was insufficient to convict him and that three of the witnesses who testified against him were incredible because they were incarcerated for drug offenses pursuant to plea agreements with the government and could derive benefit from testifying against Boone.   We affirm.


2
In evaluating the sufficiency of the evidence to support a conviction, the relevant question is whether, viewing the evidence in the light most favorable to the government, any trier of facts could have found the defendant guilty beyond a reasonable doubt.   United States v. Tresvant, 677 F.2d 1018, 1021 (4th Cir.1982).   We must sustain a verdict if there is substantial evidence, taking the view most favorable to the government, to support it.   Glasser v. United States, 315 U.S. 60, 80 (1942).   This Court must consider circumstantial as well as direct evidence, and allow the government the benefit of all reasonable inferences from the facts proven to those sought to be established.   Tresvant, 677 F.2d at 1021.   This Court does not weigh evidence or review credibility of witnesses in resolving issues of substantial evidence.   United States v. Saunders, 886 F.2d 56, 60 (4th Cir.1989).


3
We find that when viewed in the light most favorable to the government, the evidence presented against Boone at trial was sufficient to support his convictions.   We decline to review the credibility of the witnesses against him.   Therefore, we affirm his convictions.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
AFFIRMED.